        Case 1:17-cr-00027-TS-EJF Document 85 Filed 08/05/19 Page 1 of 1




JOHN W. HUBER, United States Attorney (#7226)
VEDA M. TRAVIS, Assistant United States Attorney (#6449)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                            IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF UTAH, NORTHERN DIVISION




 UNITED STATES OF AMERICA,                            Case No. 1:17-cr-00027 DN
                    Plaintiff,                        UNITED STATES’ NOTIFICATION
 v.                                                   REGARDING EMAIL NOTIFICATION TO
                                                      THE UNITED STATES ATTORNEY’S
                                                      OFFICE VICTIM/WITNESS COORDINATOR
      KEVIN DEAN RASBAND,
                                                      JUDGE DAVID NUFFER


                    Defendant.


        The United States hereby advises the Court that the United States Attorney’s Office

Victim/Witness Coordinator should be provided with e-mail notification of the matters occurring in

the above-captioned case.

        DATED this 5TH day of AUGUST, 2019.

                                                      JOHN W. HUBER
                                                      United States Attorney

                                                       /s/ VEDA M. TRAVIS
                                                      VEDA M. TRAVIS,
                                                      Assistant United States Attorney


                                                −1−
